DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-13 and 15-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Johnson et al. (US 6,456,249).
In regards to claim 1, Johnson discloses of an antenna system comprising: a ground plane (for example 20); a driven element (for example 16) spaced apart from the ground plane (20); and a parasitic element (for example 18) disposed proximate to the driven element (16), the parasitic element (18) coupled to the ground plane (20) by a first coupling (for example 60, 90, 86, 164) and a second coupling (for example 40, 64, 62), the second coupling being independent from the first coupling (for example see Figs 2-7, 9-14 and 17).  
In regards to claim 2, Johnson discloses of the antenna system of claim 1, wherein the parasitic element (18) comprises a substantially horizontal portion, a first substantially vertical portion comprising the first coupling, and a second substantially vertical portion comprising the second coupling (for example see Figs 2-7, 9-14 and 17).  
In regards to claim 3, Johnson discloses of the antenna system of claim 2, wherein the driven element (16) defines a longest driven element dimension, the substantially horizontal portion of the parasitic element (18) defines a longest horizontal portion dimension, and wherein the longest driven element dimension and longest horizontal portion dimension are substantially parallel (for example see Figs 2-7, 9-14 and 17).  
In regards to claim 4, Johnson discloses of the antenna system of claim 2, wherein the substantially horizontal portion is planar, and wherein the substantially horizontal portion is parallel to the ground plane (20, see Figs 2-7, 9-14 and 17).  
In regards to claim 5, Johnson discloses of the antenna system of claim 2, wherein the substantially horizontal portion is vertically offset from the driven element (16, for example see Figs 2-7, 9-14 and 17).  
In regards to claim 6, Johnson discloses of the antenna system of claim 1, wherein the first coupling comprises at least one tunable component (for example 164, see Fig 17 and Column 10 Lines 21-27).  
In regards to claim 7, Johnson discloses of the antenna system of claim 6, wherein the at least one tunable component of the first coupling comprises at least one of a switch, tunable capacitor (164), MEMS device, tunable inductor, a tunable phase shifter, a field-effect transistor, or a diode (see Fig 17 and Column 10 Lines 21-27).  
In regards to claim 8, Johnson discloses of the antenna system of claim 6, further comprising a tuning circuit configured to control the at least one tunable component (164) to adjust an electrical characteristic of the parasitic element (18, for example see Fig 17 and Column 10 Lines 21-27; not shown but required for adjusting/tuning the capacitor).  
In regards to claim 9, Johnson discloses of the antenna system of claim 6, wherein the at least one tunable component (164) is disposed on a common substrate with at least one active component coupled to the driven element (16, for example see Fig 17 and Column 10 Lines 14-67, see active feed/feedpoint 12 with conductor/high impedance lines 172/174).  
In regards to claim 10, Johnson discloses of the antenna system of claim 9, wherein the active component is configured to impedance match the driven element (16, for example see Fig 17 and Column 10 Lines 14-67; impedance line to match the characteristic impedance of the feed).  
In regards to claim 11, Johnson discloses of the antenna system of claim 1, wherein the first coupling (for example 164 in Fig 17) is configured to selectively ground the parasitic element (18) and the second coupling fixes the parasitic element (18) to the ground plane (20, for example see Fig 17 and Column 10 Lines 21-27).  
In regards to claim 12, Johnson discloses of the antenna system of claim 1, wherein the driven element (16) comprises a planar driven element (for example see Figs 2-7, 9-14 and 17).  
In regards to claim 13, Johnson discloses of the antenna system of claim 12, wherein the planar driven element is parallel to the ground plane (20, see Figs 2-7, 9-14 and 17).  
In regards to claim 15, Johnson discloses of the antenna system of claim 1, wherein the driven element (16) is coupled to at least one active component by a first driven element coupling (for example see Fig 17 and Column 10 Lines 14-67, see active feed/feedpoint 12 with conductor/high impedance lines 172/174).  
In regards to claim 16, Johnson discloses of the antenna system of claim 15, wherein the at least one active component comprises an impedance matching circuit (for example see Fig 17 and Column 10 Lines 14-67; impedance line to match the characteristic impedance of the feed).  
In regards to claim 17, Johnson discloses of the antenna system of claim 15, wherein the driven element (16) is coupled to the ground plane (20) by a second driven element coupling (for example see 162) that is independent from the first driven element coupling (for example see Fig 17 and Column 10 Lines 14-67).  
In regards to claim 18, Johnson discloses of an antenna system comprising: a ground plane (for example 20); a planar driven element (for example 16) spaced apart from the ground plane (20) and coupled to a first one or more tunable components (for example 162, see Fig 17 and Column 10 Lines 21-27); and a parasitic element (for example 18) comprising a substantially horizontal portion, a first substantially vertical portion, and a second substantially vertical portion, the parasitic element (18) disposed proximate to the planar driven element (16); wherein the first substantially vertical portion is coupled to the ground plane (20) by a first coupling comprising a first coupling tunable component (for example 164, see Fig 17 and Column 10 Lines 21-27); and wherein the second substantially vertical portion is coupled to the ground plane (20) by a second coupling that is independent from the first coupling (for example see Fig 17).  
In regards to claim 19, Johnson discloses of the antenna system of claim 18, wherein at least one of the first one or more tunable components or the first coupling tunable component comprise at least one of a switch, capacitor (164), inductor, or varactor (for example see Fig 17 and Column 10 Lines 21-27).  
In regards to claim 20, Johnson discloses of the antenna system of claim 18, wherein the first one or more tunable components (162) and the first coupling tunable component (164) are disposed on a common substrate (see Fig 17).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Johnson et al. (US 6,456,249) in view of Rowson et al. (US 10/109,909).
In regards to claim 14, Johnson discloses of the antenna system of claim 1 as found within the explanation above.
However, Johnson does not explicitly disclose of wherein the driven element comprises a spiral planar driven element, the spiral planar driven element comprising a continuous airgap between a periphery of the driven element and a center airgap portion, the center airgap portion surrounded by the driven element on at least three sides.  
Rowson discloses of an antenna system comprising: a ground plane (for example 101, 201, 301); a driven element (for example 102, 202, 302) spaced apart from the ground plane (101, 201, 301); and a parasitic element (for example 103, 203a-203c, 203n, 303, 316, 318) disposed proximate to the driven element (102, 202, 302), the parasitic element coupled to the ground plane (101, 201, 301) by a coupling (for example 108, 208a-208c, 204n, 308, 317a-317c); wherein the driven element (102, 202, 302) comprises a spiral planar driven element (for example see Figs 1-3), the spiral planar driven element (102, 202, 302) comprising a continuous airgap between a periphery of the driven element (102, 202, 302) and a center airgap portion, the center airgap portion surrounded by the driven element (102, 202, 302) on at least three sides (for example see Figs 1-3).  
It would have been obvious to one of ordinary skill in the art to have a spiral planar driven element with airgaps as taught by Rowson as an obvious matter of design choice of the shape that provides the optimized and desired RF characteristics of the antenna by utilizing the spiralized shape.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON M CRAWFORD whose telephone number is (571)272-6004. The examiner can normally be reached Mon-Fri 6:00am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Taningco can be reached on 571-272-8048. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON CRAWFORD/Primary Examiner, Art Unit 2844